DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
The RCE dated 4-21-2021 is acknowledged. 
Claims included in the prosecution are 1-3, 5, 7, 10 and 12-13.
			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 5, 7, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/091523 or KR 2012/0078661 of record by themselves or together.
	WO 2012 discloses a method of preparing a micellar or liposomal composition containing  an anionic drug, nucleic acid, an amphiphilic polymer and a cationic lipid, which includes claimed cationic lipid in claim 9 (Abstract, pages 4-6 and claims). The 
	Kr 2012 similarly discloses a method of preparing a micellar or liposomal composition containing an anionic drug (a nucleic acid), an amphiphilic polymer and claimed cationic lipid. The water-miscible organic solvents taught include acetone, ethanol, methanol and acetic acid and the organic solvent in the mixed solvent is ethyl acetate, acetonitrile, methylene chloride and chloroform. The aqueous solvents include water and buffer. The composition in addition contains a fusogentic phospholipid which is either a phosphatidylcholine or phosphatidylethanolamine (page 14), The process involves mixing the negatively charged drug and the cationic lipid in a water-miscible organic solvent or a mixed solvent of an aqueous solution (acetic acid and water) or an aqueous buffer, subjecting the solution to phase separation separating an organic solvent layer after the phase separation, adding an amphiphilic block copolymer to the organic solvent layer and removing the organic solvent and adding an aqueous solution to the mixture to form a micelle. The removal of the organic solvent is by evaporation or freeze drying (Abstract, pages 6-11 and claims of English translation).  In essence, WO basically teaches the formation of the micelle containing the claimed cationic lipid, nucleic acid and amphiphilic copolymer to for the micelle. Therefore, although WO does not specifically teach the mixing the aqueous solution of cationic lipid, aqueous solution of anionic drug and mixing these aqueous solution and then mixing this phase to .
2.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/091523 or KR 2012/0078661 of record by themselves or together as set forth above, in combination with Yi (US 2008/0260850), Lee (US 2014/0335194) by themselves or in combination.
The teachings of WO 2012 and KR 2012 have been discussed above.
What is lacking in the method of WO 2012 is the addition of a polylactic acid salt.
Yi while disclosing nucleic acid containing micellar formulations teaches that although polylactic acid salts by themselves form micelles in an aqueous solution with a pH 4 or higher, the polymeric compositions comprising amphiphilic block copolymer and polylactic acid salts can form micelles form micelles irrespective of the pH of the aqueous solution (Abstract, 0048, 0079-0080, 0088 and claims 18 and 37).
Lee while disclosing polymeric micellar formulations containing amphiphilic block copolymer teaches that polymeric micelles can be prepared by mixing the amphiphilic block copolymer and polylactic acid and the stability of the micelles is increased by metal salt of polylactic acids (Abstract, 0003, 0077 and 0100).

Applicant’s arguments to the above rejections have been fully considered, but are not found to be persuasive. Applicant points out to Tables 8 and 9 (in response) and argue that the ratio of cationic lipid to the anionic nucleic acid (N/P) is important for the increased content of nucleic acid in the formulation. This argument is rather confusing. First of all, it is unclear what the values are compared to and what the comparative Example is; it is unclear whether the values represented are based on a single experiment or average of several experiments. Secondly, the results as argued are not commensurate in scope with respect to the cationic lipid and nucleic acid. The Tables 8 and 9 were done with siRNA and dioTETS/mPEP-PLA.
The rejection is maintained.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612